PER CURIAM.
Petitioner seeks certiorari review of an order granting a motion to compel discovery that contemplates a future order to determine the scope and breadth of the discovery and other related issues. However, as the order does not compel discovery, petitioner has not demonstrated that the order will result in irreparable harm. See Poston v. Wiggins, 112 So.3d 783 (Fla. 1st DCA 2013). Accordingly, the petition for writ of certiorari is denied. AVCO Corp. v. Neff, 30 So. 597, 601 (Fla. 1st DCA 2010).
Respondents’ motion, filed September 10, 2014, seeking dismissal of the petition is hereby denied.
THOMAS, ROBERTS, and RAY, JJ., concur.